Citation Nr: 0419722
Decision Date: 07/21/04	Archive Date: 10/04/04

DOCKET NO. 99-01 311	                       DATE JUL 21 2004

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida,

THE ISSUES

Entitlement to service connection for tinea pedis and tinea versicolor.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION 	I

The veteran served on active duty from October 1975 until February 1977. The record indicates that she also performed additional training in the Army National Guard between 1980 and 1987.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from decisions of the VA North Little Rock, Arkansas Regional Office (RO) that denied service connection for tinea pedis and tinea versicolor. The appellant subsequently moved to within the jurisdiction of the St. Petersburg, Florida R_gional Office from where her appeal continues.

The appellant was afforded a hearing at the RO in August 1998, and before the undersigned Veterans Law Judge via videoconference in September 2000. The transcripts are of record. This case was remanded by the Board in April 2001 and October 2003.

FINDINGS OF FACT

1. Tinea versicolor is of service origin.

2. Tinea pedis is not of service origin.

CONCLUSIONS OF LAW

1. Tinea versicolor was incurred during military service. §§ 101 (24) 106, 1110, 1131 (West 2002); 38 C.F.R: §§ 38 C.F.R. §§ 3.102, 3.303 (2003).

2. Tinea pedis was not incurred in or aggravated by service. §§ 101 (24) 106, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this appeal, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, the VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)). The Act and implementing regulations essentially eliminate the concept of the well-grounded claim. 38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 38 C.F .R. § 3.102). They also include an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim. 38 U.S.C.A. § 5103 (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) (2003)). In addition, they define the obligation of VA with respect to its duty to assist the claimant in obtaining evidence. 38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) (2003)).

The Board notes that in a decision promulgated on September 22,2003, Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F .3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 19.9) finding that that the 30-day period provided in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response.

With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16, 2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 USC §§ 5102

- 3 



and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108- ____ ,Section 701 (H.R. 2297, December 16, 2003)

In this instance, the appellant has been furnished the pertinent laws and regulations governing the claim, and what evidence the VA has in its possession in support of the claim in the June 1998 statement of the case, and in multiple supplemental statements of the case thereafter. In a letter dated in May 2001, the veteran was informed of the VCAA, what the evidence must show in order to establish her claim, what evidence the VA would obtain for her, and what evidence she could submit in support of the claim. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant has also been afforded opportunities to submit information and evidence. The record discloses that VA has met its duty to assist the veteran also in obtaining evidence necessary to substantiate her claim. The RO has made extensive efforts to develop the record, to include V A examination and scheduling personal hearings. The case was remanded for further development in April 2001 and October 2003. It is found that there is no identified evidence that has not been accounted.

The Board notes that the VCAA letter was mailed to the veteran subsequent to the appealed rating decision in violation of the VCAA. Also, the VA has not specifically informed the veteran to provide any evidence in her possession that pertains to the claim as required by 38 C.F.R. § 3.159. The Board, however, finds that in the instant case the veteran has not been prejudiced by this defect. In this regard, the Board notes the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. No additional evidence appears forthcoming. Therefore, under the circumstances, the Board finds that any error in the chronological implementation of the VCAA is deemed to be harmless error. V A has satisfied both its duty to notify and assist the veteran in this case and adjudication of this appeal at this juncture poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384,394 (1993).

- 4



Factual Background

The service medical records show the appellant was seen in sickbay December 1976 with complaints that both of her palms were turning brown. Upon referral to the dermatology clinic that same day, she was observed to have a brownish-yellow discoloration of the palms which could not be attributed to any one cause. She was prescribed medication to lessen the color. An impression f normal skin pigmentation in concentrated form in calluses was rendered. No other treatment for skin symptoms was recorded. Upon examination in January 1977 for discharge from active duty, the feet and skin were evaluated as normal.

The veteran underwent a VA examination in May 1978. No complaints referable to a skin disorder were recorded. The skin was evaluated as normal.

The record contains clinical records dated between 1980 and 1987 from the veteran's period of service in the Army National Guard. These records reflect that she denied any skin problems upon re-enlistments examination in. January 1980, December 1985 and May 1987. The skin was evaluated as normal on all of those occasions. A clinic entry dated on December 27, 1987, reflects that the veteran was treated at the US Army Health Clinic Vogelweh APO New York09227 for areas of hyperpigmentation with faint scaling. An assessment of mild tinea versicolor was rendered at that time. It was reported that she was at the clinic for her re-enlistment examination.

The veteran underwent VA examination in April 1997 and recounted a history since 1980 of rash over her chest, back, upper arms, face and neck which was itchy and produced "dirt-like" residue. Examination disclosed hyperpigmented and hypopigmented macules over her trunk, and especially the area of her chest between the breasts, upper arms and back down to the mid region. There were also some lesions on her neck. Her hair was reported to be scaly. There were also numerous small hyperpigmented macules over her upper extremities. Impressions of tinea versicolor and nevi were rendered.

- 5 



VA outpatient records dating from March 1997 show that the veteran sought treatment in the podiatry clinic for foot disability. She underwent surgery in September 1997 for a hammertoe deformity of the right fifth toe. A biopsy of the skin of the right toe was performed at that time that was consistent with hyperkeratosis. The veteran was hospitalized at the VA in February 1997 for complaints not pertinent to this appeal whereupon physical examination revealed a diffuse hypopigmented flat rash on her torso which was otherwise within normal limits. On VA hospitalization between March and April 1998, she was observed to have a rash on her chest and a fungal infection of her feet. Tinea versicolor was diagnosed upon VA hospital discharge summary of January 1999. A VA discharge summary in May 1999 showed pertinent diagnoses of tinea versicolor skin lesions, chronic fungal infection of the feet, and chronic rash.

The veteran testified at a hearing in August 1998 that while in the National Guard in 1980, she was stationed at Fort Chafee and was placed in a contaminated area which was dirty, and went up to 114 degrees during the day. She stated that she subsequently developed a skin rash. She said that she had never had a skin problem before, and developed a blotchy complexion thereafter.

A VA skin examination was conducted in September 1999 whereupon the veteran rendered a history of developing tinea pedis in 1976 when she had to wear many tight pairs of boots in the military. She stated that tinea versicolor was first diagnosed in 1980 at Fort Chafee. Following physical examination, an impression of history of tinea versicolor was rendered. The examiner stated that there was no evidence of such at that time. The examiner also provided an impression of hyperkeratosis of the soles without evidence of tinea pedis at that time. An impression of benign appearing junctional nevi was also noted.

A videoconference hearing was conducted before the undersigned Veteran's Law Judge in September 2000. At that time she stated that upon joining the National Guard in 1980, she developed problems with her feet after wearing combat boots in a long stretch of 100 plus degree weather. She said that she was seen by medics for the disorder and received creams at the V A for treatment. She also stated that she burned her skin while working with chemicals in the National Guard.

- 6 



Analysis

In general, applicable laws and regulations provide that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.P.R. § 3.303 (2003). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.P.R. §§ 3.303, 3.306 (2003). Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110,1131 (West 2002).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2003).

Tinea Versicolor

The first clinical evidence of tinea versicolor was on December 27, 1987, while he veteran was stationed overseas, which is indicative of ACDUTRA. Although tinea versicolor was not diagnosed during the September 1999 VA examination, other VA records confirm the chronicity of the tinea versicolor, to include the April 19971999 VA examination and the VA hospital discharge summary of January 1999. Accordingly, the Board finds that the tinea versicolor originated during a period of ACDUTRA. As such, service connection is warranted.

- 7 


Tinea Pedis

I
The veteran's statements and testimony describing the symptoms and her treatment for the tinea pedis are considered competent evidence. However, where the determinant issue involves a question of medical diagnosis or medical causation, only individuals possessing specialized medical training and knowledge are competent to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not reflect that the appellant currently possesses the required specialized medical training and knowledge, nor is it contended otherwise.

In this regard the service medical records reflect no complaint or finding concerning tinea pedis. A VA discharge summary in May 1999 confirmed the presence of a chronic fungal infection of the feet. However, there is no medical evidence which relates this disorder to her military service. According service connection is not warranted. Since evidence is not in equipoise, application of benefit of the doubt provisions on the veteran's behalf is not warranted; see 38 C.F.R. § 3.102 (2003).

ORDER

Service connection for tinea versicolor is granted

Service connection for tinea pedis is denied.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 8 






